Order entered May 20, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00634-CV

                                 TODD PRUETT, Appellant

                                              V.

                           MICHAEL PITTMAN, M.D., Appellee

                     On Appeal from the 193rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-07463

                                          ORDER
       Before the Court is appellant’s May 15, 2013 motion for an extension of time to file a

notice of appeal. Appellant is appealing the trial court’s order granting appellee’s motion to

dismiss. The trial court signed the order on January 22, 2013. Appellant timely filed his notice

of accelerated appeal on January 31, 2013. See TEX. R. APP. P. 26.1(b). Because the notice of

appeal was timely filed, we DENY as moot appellant’s motion for an extension.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE